     Case 2:17-cv-01999-WBS-JDP Document 81 Filed 07/30/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9

10   SUZANNE RYAN-BEEDY, an individual,                  Case No.: 2:17-CV-01999-WBS-JDP

11                  Plaintiff
                                                         ORDER GRANTING STIPULATED
12                      vs.                              MOTION TO CONTINUE DISCOVERY
13                                                       DEADLINES
     THE BANK OF NEW YORK MELLON fka
     THE BANK OF NEW YORK AS TRUSTEE                     ECF No. 79
14
     FOR THE BENEFIT OF THE CERTIFICATE
15   HOLDERS OF THE CWALT, INC.,
     ALTERNATIVE LOAN TRUST 2004-25CB,
16   MORTGAGE PASS-THROUGH
     CERTIFICATES, SERIES 2004-25CB;
17   DITECH FINANCIAL, LLC, and DOES 1-50,
     inclusive,
18
                    Defendants
19

20          The Court, having reviewed and considered the parties’ Stipulation for Order

21   Continuing discovery deadlines and good cause appearing, grants the parties’ stipulated

22   motion. ECF No. 79. The Scheduling Order, ECF No. 76, is modified as follows:

23          The parties shall disclose experts and produce reports in accordance with Federal Rule

24   of Civil Procedure 26(a)(2) by no later than September 13, 2021. With regard to expert

25   testimony intended solely for rebuttal, those experts shall be disclosed and reports produced in

26   accordance with Federal Rule of Civil Procedure 26(a)(2) on or before October 5, 2021.

27          All fact discovery, including depositions for preservation of testimony, is left open, save

28   and except that it shall be so conducted as to be completed by November 1, 2021. The word


                                                     1
     Case 2:17-cv-01999-WBS-JDP Document 81 Filed 07/30/21 Page 2 of 2


 1   “completed” means that all fact discovery shall have been conducted so that all depositions

 2   have been taken and any disputes relevant to discovery shall have been resolved by appropriate

 3   order if necessary and, where discovery has been ordered, the order has been obeyed. All

 4   motions to compel discovery must be noticed on the magistrate judge’s calendar in accordance

 5   with the local rules of this court and so that such motions may be heard (and any resulting

 6   orders obeyed) not later than November 1, 2021.

 7            All expert discovery, including depositions for preservation of testimony, is left open,

 8   save and except that it shall be so conducted as to be completed by December 1, 2021. The

 9   word “completed” means that all fact discovery shall have been conducted so that all

10   depositions have been taken and any disputes relevant to discovery shall have been resolved by

11   appropriate order if necessary and, where discovery has been ordered, the order has been

12   obeyed. All motions to compel discovery must be noticed on the magistrate judge’s calendar in

13   accordance with the local rules of this court and so that such motions may be heard (and any

14   resulting orders obeyed) not later than December 1, 2021.

15

16   IT IS SO ORDERED.
17

18   Dated:      July 29, 2021
                                                          JEREMY D. PETERSON
19                                                        UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25

26
27

28


                                                      2
